              Case 0:21-mj-00036-NDF Document 40 Filed 07/15/21 Page 1 of 2




TRACY RACICOT HUCKE, Wyoming Bar No. 7-4880
Asst. Federal Public Defender
214 W. Lincolnway Ste. 31A
Cheyenne WY 82001
307-772-2781
Tracy.Hucke@fd.org

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

                                Plaintiff,

         v.                                                   Case No. 21-MJ-36-F

PHILLIP DOBBINS,

                                Defendant.


 MOTION TO WITHDRAW AS COUNSEL OF RECORD AND FOR APPOINTMENT OF
           COUNSEL FROM THE CRIMINAL JUSTICE ACT PANEL


         Defendant, Phillip Dobbins, through undersigned counsel, requests an Order

withdrawing the Federal Public Defender and undersigned counsel from further

representation of Mr. Dobbins and for the appointment of a member of the Criminal Justice

Act Panel to represent Mr. Dobbins. Wyoming Rule of Professional Conduct 1.16 authorizes

withdrawal for good cause. Undersigned counsel maintain that good cause exists for

withdrawal in the present case.

         Wyoming Rule of Professional Conduct 1.7 prevents the representation of a client if

the representation involves a concurrent conflict of interest. Such a conflict exists if:

      (1) The representation of one client will be directly adverse to another client; or

      (2) There is a significant risk that the representation of one or more clients will be
          materially limited by the lawyer’s responsibilities to another client, a former client
          or a third person or by a personal interest of the lawyer.
Id.
         Case 0:21-mj-00036-NDF Document 40 Filed 07/15/21 Page 2 of 2




       Based on information discovered on July 15, 2021, related to the representation of Mr.

Dobbins, undersigned counsel believes that continued representation of Mr. Dobbins would

violate Rule of Professional Conduct 1.7 and the duty of loyalty. Undersigned counsel is

precluded from further disclosing the reasons for moving to withdraw as the information

discovered is covered by the attorney-client privilege. See Wyo. RPC 1.6.

       Undersigned counsel will discuss and explain this motion to Mr. Dobbins as soon as a

possible and will also mail him a copy. Because Mr. Dobbins previously has been declared

indigent, undersigned counsel respectfully request that a member of the Criminal Justice Act

Panel be appointed to represent Mr. Dobbins.

       WHEREFORE, undersigned counsel respectfully requests that this Court issue an

Order to withdraw the Federal Public Defender and undersigned counsel from further

representation of Mr. Dobbins and to appoint a member of the Criminal Justice Act Panel to

represent Mr. Dobbins.

       DATED this 15th day of July 2021.

                                           Respectfully submitted,

                                           VIRGINIA L. GRADY
                                           Federal Public Defender

                                           /s/ Tracy Racicot Hucke
                                           Tracy Racicot Hucke
                                           Assistant Federal Public Defender




                               CERTIFICATE OF SERVICE

      I hereby certify that on July 15, 2021, the foregoing was electronically filed and
consequently served on counsel of record.


                                           /s/ Tracy Racicot Hucke
                                           Tracy Racicot Hucke



                                              2
